FULTON, Senior Judge,
concurring:
I concur in the majority’s disposition of this case.
Custody and confinement are indeed different in nature. United States v. Ellsey, 16 U.S.C.M.A. 455, 458, 37 C.M.R. 75, 79 (1966) (Ferguson, J.). However, what the Manual says of escape from confinement is *1033also true in a general way of escape from custody, that is, an escape may be completed or it may be merely attempted and not completed. Either status, once lawfully imposed, persists until the subject is set at liberty by proper authority. Manual for Courts-Martial, United States, 1969 (Revised edition), pars. 174c, d. This case presents no question whether anyone set the appellant at libery; instead, appellant suggests that the inquiry into the factual basis for his plea failed to reveal that he did more than merely attempt without success to escape from his pursuers.
In connection with his plea, however, the appellant stipulated to facts. The facts stipulated to were that he “broke away and started running across the airfield,” and that he accidentally “fell to the ground enabling investigator Swett and Special Agent Miskell to catch up to him.” I am quite persuaded that, when at or near the hangar door the appellant broke with force the grasp of Investigator Swett, eluded the grasp of Special Agent Miskell, left one or both of them prone, and started running, he had freed himself of their restraint, physical as well as moral. An escape from custody does not become less complete merely because the apprehendee subsequently is retaken and custody reimposed.
As for the question of multiplicity, the trial defense counsel, while he asserted that the two assaults merged for punishment, acceded to the military judge’s ruling that the escape was punishable separately from the assaults. The judge had agreed with the trial counsel’s analysis that the assaults involved elements separate from the escape and that, while force might be essential to an offense such as resisting apprehension, force was not necessary to effect an escape from custody. As the majority evidently do in this case, I will assume that the escape was not separately punishable. See United States v. Pearson, 19 U.S.C.M.A. 379, 41 C.M.R. 379 (1970); United States v. Miller, 39 C.M.R. 450, 455-56 (A.B.R.1968).
The appellant is not, however, burdened with a sentence more severe than would otherwise be the ease. The error caused the maximum punishment to be regarded as including 19 years’ confinement at hard labor rather than 18 years, an almost insignificant difference. The sentence adjudged, although including a dishonorable discharge and total forfeitures, included confinement for only 19 months for the offenses discussed above in addition to wrongful possession and sale of heroin and marihuana. Appellant’s plea bargain would have permitted the convening authority to approve a 22-month term of confinement had that been adjudged. In view of those circumstances, I agree that sentence relief is unnecessary and unwarranted.